DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 4, 5, and 7 are objected to because of the following informalities:  
Claim 4, lines 2-3: “the driver-assistance system (107)” should read -- the driver-assistance system --, in order to be consistent with the format of “a driver-assistance system” in claim 1, line 1.
Claim 5, line 1: “the controlled variable” should read -- the predefined controlled variable --, in reference to “a predefined controlled variable” in claim 4, line 2.
Claim 5, line 1: “the automatic cruise control” should read -- the adaptive cruise control --, in reference to “an adaptive cruise control” in claim 1, line 3.
Claim 7, line 2: “the output of the indication” should read -- the indication --, in reference to “outputting … an indication” in claim 6, lines 1-2.  Alternatively, in claim 6, line 2, “an indication” could be modified to -- an output of an indication --.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chakraborty et al. (US 5,839,534; hereinafter Chakraborty).
Regarding claim 1, Chakraborty discloses:
A method for operating a driver-assistance system of a vehicle, the method comprising: (col. 4, line 57 through col. 5, line 7:  A method is implemented on a control module, which includes automatically controlling a vehicle by maintaining a distance to another vehicle (i.e. distance control) or a set speed (i.e. cruise control), equating to a driver assistance system for a vehicle.)
switching from a distance control to an adaptive cruise control as a function of an angular position of an accelerator pedal of the vehicle, by which an input by a driver of the vehicle is expressed.  (col. 11, lines 17-27: A scenario is described in which an accelerator pedal is pressed and exceeds a pedal position threshold based on a depression percentage with a set point established by the cruise control system, and returns to either distance control mode or a speed control mode (i.e. cruise control) when the pedal position gets below another set point of the cruise control system.  In the example, manual use of the accelerator pedal allows for overtaking of a vehicle.  Col. 5, lines 18-32:  After overtaking a vehicle, the forward vehicle would no longer be detected, and a previous distance control mode for following a vehicle would be automatically replaced with a set cruising speed (i.e. a cruise control).  Fig. 1, element 26; and col. 6, line 62: Depression percentage of accelerator pedal 26 corresponds with an associated pedal angle, due to the physical nature of the pedal and its rotation in relationship to a hinge point.  Thus, the modes would be effectively switched from distance control to cruise control as a function of angular pedal position, resulting from driver input.)
claim 9, the claim recites analogous limitations to claim 1 above, with the exception of the additional hardware limitations noted below, and is therefore rejected on the same premise.
Chakraborty further discloses:
A control unit for a vehicle, the control unit comprising a processor, wherein the processor is configured to perform a method for operating a driver-assistance system of a vehicle, … (Fig. 1, element 40 (ECM); col. 4, lines 22-38; col. 4, line 57 through col. 5, line 7; and col. 8, lines 17-38: An electronic control module (element 40 (ECM)) (i.e. a processor), implements a method of automatically controlling a vehicle by maintaining a distance to another vehicle (i.e. distance control) or a set speed (i.e. cruise control), equating to a driver assistance system for a vehicle.)
Regarding claim 10, the claim recites analogous limitations to claim 1 above, with the exception of the additional hardware limitations noted below, and is therefore rejected on the same premise.
Chakraborty further discloses:
A non-transitory computer-readable medium on which are stored instructions that are executable by a processor and that, when executed by the processor, cause the processor to perform a method for operating a driver-assistance system of a vehicle, … (Fig. 1, element 40 (ECM); and col. 4, lines 22-38; col. 4, line 57 through col. 5, line 7: An electronic control module (element 40 (ECM)) (i.e. a processor), implements a method of automatically controlling a vehicle by maintaining a distance to another vehicle (i.e. distance control) or a set speed (i.e. cruise control), equating to a driver assistance system for a vehicle.  Col. 8, lines 17-20; and col. 10, lines 6-9:  The hardware, including the ECM, contains logic rules implemented on circuitry components and programmed microprocessors, which indicates that the processors contain a memory for storing logic rules.  Additionally, system variables are committed to memory in order to deal with a signal outage, which indicates that the hardware includes a physical, non-transitory storage medium.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Liu et al. (US 2017/0151948; hereinafter Liu).
Regarding claim 2, Chakraborty discloses: 
The method of claim 1, (col. 4, line 57 through col. 5, line 7) wherein the switching is performed based on the input … (col. 5, lines 18-32; and col. 11, lines 17-27)
Chakraborty does not disclose:
… the input being stable within a tolerance range for at least a predefined period.
Liu, in the same field of endeavor, teaches:
the input being stable within a tolerance range for at least a predefined period. (Para. [0008]; para. [0010]; para. [0018]; para. [0020]-[0024]; and para. [0056]; Throttle deviation (based on a pedal position signal) is evaluated against a reference value based on a calculated deviation threshold derived from samples of throttle depression (i.e. creating a tolerance range).  Pedal input stability is evaluated based on throttle depression samples (over cycles and time) remaining stable within the established tolerance range, ultimately leading to setting of cruise control when stability is determined (para. [0031]). Para. [0058]: Stability of the pedal depression is checked for a predefined time period (e.g. 5 seconds) before moving to the step of verifying vehicle dynamics stability.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, and the switching is performed based on the input of Chakraborty with the input being stable within a tolerance range for at least a predefined period of Liu for the benefit of simplification of cruise control product structure and product cost by the elimination of a need for manually controlled buttons (Liu: [0004]-[0007]). The individual methods of Liu, such as the one mentioned above, are steps within an overall method that, as a whole, helps to achieve the above mentioned benefits. 
Regarding claim 3, Chakraborty discloses: 
The method of claim 1, (col. 4, line 57 through col. 5, line 7) wherein the switching is performed based on … the input … (col. 5, lines 18-32; and col. 11, lines 17-27)
Chakraborty does not disclose:
… a dynamics of the input being stable within a predefined dynamics-tolerance range.
Liu, in the same field of endeavor, teaches:
a dynamics of the input being stable within a predefined dynamics-tolerance range. (Para. [0008]; para. [0010]; para. [0028]-[0030]; para. [0033]-[0034]; and para. [0058]: Vehicle speed variation (based on a vehicle speed signal) (i.e. vehicle dynamics) is evaluated against a reference value based on a calculated deviation threshold derived from samples of vehicle speed (i.e. creating a dynamics-tolerance range).   Vehicle speed/dynamics stability is evaluated based on vehicle speed samples (over cycles) remaining stable within the established tolerance range, allowing cruise control to remain set without restarting the setting process when stability is determined (para. [0031]; and para. [0034]).)
The same motivation as described in claim 2 above for combining Chakraborty with Liu applies to claim 3.
Regarding claim 6, Chakraborty in view of Liu discloses: 
The method of claim 1, (Chakraborty: col. 4, line 57 through col. 5, line 7) further comprising, prior to the switching, (Chakraborty: col. 5, lines 18-32; and col. 11, lines 17-27) outputting via the accelerator pedal or another user interface an indication that the switching will be performed.  (Liu: para. [0008]; and para. [0038]-[0043]: Prior to entering/switching to cruise control mode, the user is given a prompt that a entering cruise control mode will occur.)
The same motivation as described in claim 2 above for combining Chakraborty with Liu applies to claim 6.
Regarding claim 7, Chakraborty in view of Liu discloses: 
The method of claim 6, wherein the switching is performed conditional upon that a user input authorizing the switching is received following the output of the indication.  (Liu: para. [0008]; and para. [0038]-[0043]: Prior to entering/switching to cruise control mode, the user is given a prompt that a entering cruise control mode will occur.  This mode will not be entered if the user does not respond, and this mode will be entered if the user responds with a pedal release (i.e. a pedal input) (i.e. the user must authorize the switching into cruise control mode).)
The same motivation as described in claim 2 above for combining Chakraborty with Liu applies to claim 7.
Regarding claim 8, Chakraborty in view of Liu discloses: 
The method of claim 7, (Chakraborty: col. 4, line 57 through col. 5, line 7) wherein the user input is a characteristic of the angular position of the accelerator pedal (Chakraborty: Fig. 1, element 26; and col. 6, line 62) predefined as a confirmation gesture.  (Liu: para. [0008]; and para. [0038]-[0043]: Prior to entering/switching to cruise control mode, the user is given a prompt that a entering cruise control mode will occur.  This mode will not be entered if the user does not respond, and this mode will be entered if the user responds with a pedal release (i.e. a pedal input) (i.e. The user must authorize the switching into cruise control mode with this confirmation gesture.).  Releasing of the accelerator pedal changes the angular position of the accelerator pedal as a characteristic of the user input.)
The same motivation as described in claim 2 above for combining Chakraborty with Liu applies to claim 8.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chakraborty in view of Sun et al. (US 7,706,953; hereinafter Sun).
Regarding claim 4, Chakraborty discloses: 
The method of claim 1, (col. 4, line 57 through col. 5, line 7) wherein the switching is performed based on the input … (col. 5, lines 18-32; and col. 11, lines 17-27) a predefined controlled variable (col. 11, lines 17-44: Control is switched by utilizing threshold values based on accelerator pedal position input relative to cruise control set points.  The pedal position represents the cruise control set point parameters of either speed or torque.) of the driver assistance system (107). (col. 4, line 57 through col. 5, line 7)
Chakraborty does not disclose:
… the input lying within a tolerance range around a predefined controlled variable of the driver-assistance system (107).
Sun, in the same field of endeavor, teaches:
… the input lying within a tolerance range around a predefined controlled variable of the driver-assistance system … (col. 2, line 44 through col. 3, line 10: When an accelerator pedal input remains within the tolerance range of the predefined controlled variable of vehicle speed set by the cruise control system (i.e. a driver-assistance system), cruise control is maintained.  Cruise control is not maintained when the pedal input falls outside of the range (minimum or maximum threshold.)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of claim 1, the switching is performed based on the input, and the predefined controlled variable of the driver-assistance system of Chakraborty with the input lying within a tolerance range around a predefined controlled variable of the driver-assistance system of Sun for the benefits of enhanced cruise control range, reduction of driver effort to set cruise control, and improved driver safety (e.g. prevention of skidding and “highway hypnosis”) (Sun: col. 2, lines 24-43; and col. 3, lines 11-22).  The individual methods of Sun, such as the one mentioned above, are steps within an overall method that, as a whole, helps to achieve the above mentioned benefits. 
claim 5, Chakraborty in view Sun of discloses: 
The method of claim 4, wherein the controlled variable is a power setpoint value of the automatic cruise control. (Chakraborty: col. 11, lines 17-44: Vehicle control is switched by utilizing threshold values based on accelerator pedal position input relative to cruise control set points.  The pedal position represents the cruise control set point parameters of either speed or torque.  Torque is a product of angular speed and power, so torque is within the category of a power set point value.  Chakraborty: col. 4, line 57 through col. 5, line 7: Vehicle control includes distance control and selectable speed setting (i.e. adaptive cruise control).)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Huang et al. (US 2010/0114450) teaches the reactivation of cruise control through holding accelerator pedal for a predetermined time period.
Adachi et al. (US 2003/0045990) teaches adaptive cruise control (i.e. cruise control with distance control) and automatically resuming cruise control at a new speed based on the traveling environment after cancelling the original set speed due to decelerating.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/M.B./
Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        5/4/2021